UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-7731



CLARENCE HUELL,

                  Petitioner - Appellant,

          v.


STATE OF SOUTH CAROLINA HUMAN          AFFAIRS   COMMISSION;   HENRY
MCMASTER, Attorney General,

                  Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cv-02562-HFF)


Submitted:     April 24, 2008                 Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Clarence Huell, Appellant Pro Se. Samuel Creighton Waters, Donald
John Zelenka, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Clarence Huell seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition and denying

his subsequent Fed. R. Civ. P. 59(e) motion.   We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s final order denying Huell’s timely

filed Rule 59(e) motion was entered on the docket on October 16,

2007.    The notice of appeal was filed on November 19, 2007.*

Because Huell failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal



     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                              - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -